Citation Nr: 1442988	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-20 696	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1973, to include two tours of service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO in Cleveland, Ohio, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Chicago, Illinois, which has certified the appeal to the Board.  

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Chicago RO.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has records stored in paperless, electronic Virtual VA files.  The electronic files include a transcript of the July 2013 Board hearing, which the Board has reviewed.

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he began experiencing tinnitus during service, and that it has continued to the present.  He believes that the condition can be attributed to his in-service exposure to noise, to include noise from mufflers on five-ton dump trucks he drove 10 to 14 hours per day in Vietnam.  He maintains that the mufflers on those trucks were located on the right side of the cab; that they were extra loud due to superchargers on the trucks, and often in poor repair; that he drove with the windows down due to the hot climate and lack of air conditioning; and that he had no ear protection.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, there is no dispute that the Veteran currently has tinnitus.  The report of an April 2011 VA audiology examination contains a diagnosis of such.  Hence, the presence of current disability is conceded.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  His service records confirm that he served as a truck driver in Vietnam, and his contentions with regard to noise exposure are entirely consistent with the conditions of his service.

As to the nexus, or link, between the Veteran's currently shown disability and service, a VA audiologist, in April 2011, opined that it was less than 50 percent probable that the Veteran's tinnitus was due to service.  However, in explaining her conclusion, the examiner did not account for the Veteran's repeated lay assertions to the effect that he began experiencing tinnitus during service, and that it had continued to the present.  As such, the examiner's opinion is of limited probative value.

Further, a medical nexus opinion is not necessarily required in a case such as this.  Inasmuch as the symptoms of tinnitus are capable of lay observation, the presence of tinnitus can be established on the basis of lay evidence.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994) (defining tinnitus as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.").  Thus, the Veteran is competent to state that he began experiencing tinnitus during service, and that it has continued to the present.

Here, the Board finds the Veteran's statements with respect to in-service incurrence and subsequent continuity credible.  They are consistent with the nature of his service, and the Board finds no reason on the current record to question their veracity.  Moreover, when viewed in relation to his noise exposure in service, they are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted.

The Veteran maintains that he has bilateral hearing loss that can be attributed to in-service exposure to noise.  He acknowledges that his hearing was reported to be within normal limits when he was examined for separation from service in February 1973.  However, he challenges the validity of that report.  In support of his assertions, he points out that the February 1973 report appears to reflect an improvement in his hearing over the course of his service, as compared to audiometric results obtained at the time of his examination for enlistment in August 1969 (an event that he deems unlikely); that he was given a "H2" profile during service in July 1971, reflecting the presence of an in-service hearing impairment; and that the puretone thresholds reported at the time of his examination for separation were all reported as zeroes (results which he believes are reflective of the cursory nature of the examination).

The evidence reflects that the Veteran underwent a VA audiology examination in April 2011, for purposes of obtaining an opinion as to the etiology of his reported hearing loss.  The examiner opined that, although the Veteran suffered from bilateral hearing loss, it was less than 50 percent probable that the disability was attributable to service.  The examiner based her opinion, in large part, on her observation that the Veteran's auditory acuity was found to be normal at the time of his separation from service.  In explaining her conclusion, the examiner did not address the likelihood that the audiometric results reported at separation were invalid or unreliable, as alleged by the Veteran.  Nor did she account for the Veteran's lay assertions to the effect that he began experiencing hearing loss during service, and the statements from the Veteran and his brother to the effect that the Veteran had continued to have problems with hearing loss ever since.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, supra.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Because the April 2011 opinion does not address what appear to be facts pertinent to the question of etiology, the Board finds the opinion inadequate.  As such, a new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination (with appropriate testing), by an Ear, Nose and Throat (ENT) physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of his claim for service connection for bilateral hearing loss (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Madison, Wisconsin were last associated with the Veteran's claims file on May 25, 2011.  Hence, more recent medical records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 25, 2011.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records from Immediate Care, where he was reportedly treated for a ruptured right ear drum sometime in early 2009.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Madison VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 25, 2011.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records from Immediate Care, where he was reportedly treated for a ruptured right ear drum sometime in early 2009.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records-to include copies of any relevant records from Immediate Care-following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an ENT physician or an audiologist, at a VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

For each ear, the examiner should clearly indicate whether the appellant currently has hearing loss to an extent recognized as a disability for VA purposes.  Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the appellant's service, to specifically include in-service exposure to noise.

In rendering the requested opinions, the examiner should specifically consider the likelihood that the audiometric results reported at separation are invalid or unreliable, as alleged by the Veteran.  The examiner should also consider the Veteran's lay assertions to the effect that he began experiencing hearing loss during service, and the statements from the Veteran and his brother to the effect that the Veteran has continued to have problems with hearing loss ever since.

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


